Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-17, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sakurada et al. (US Pub.2019/0163108).
Regarding claim 15, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus (fig.2), comprising: an image forming unit (fig.2, #102 & #130) configured to form an image on a sheet; and a controller (fig.7, #180) configured to: control the image forming unit to form a first test image of a first tone (fig.9, test image on P’, any one of K or M D1-D4) and a second test image of a second tone different from the first tone on the sheet (fig.9, test image on P’, any other one of K or M D1-D4); acquire reading data related to the first test image and the second test image on the sheet, wherein the reading data is output from a reading device (output using fig.9, #70 to receive data shown in Graph of fig.10; para.0114); generate, based on the reading data, characteristic data related to density unevenness in a main scanning direction, the characteristic data for another tone different from each of the first tone and the second tone being generated based on the read data for the first tone and the read data for the second tone (fig.11A-11C, different characteristic curve data is generated for D2 and D1 to define tone fluctuation across the sheet); generate conversion data for amending the density unevenness in the main scanning direction based on the characteristic data and a feedback condition which is used for controlling a suppression amount of the density unevenness (fig.11B corrects for D2 and fig.11C corrects for D1; see also fig.12; para.0114-0123); and control, based on the conversion data, the density in the main scanning direction of an image to be formed by the image forming unit (para.0120).
Regarding claim 16, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus further comprising an image processor configured to perform image processing on image data (fig.1, #10; para.0035&para.0033), wherein the image forming unit is configured to form an image based on the image data output from the image processor (para.0040), and wherein the controller is configured to control the image processor to control the density in the main scanning direction of an image to be formed by the image forming unit based on the conversion data (fig.11B and 11C are correction controls across the main scanning direction).
Regarding claim 17, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus wherein the conversion data includes data corresponding to a plurality of areas in the main scanning direction fig.11B and 11C are correction controls across the main scanning direction).
Regarding claim 21, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus wherein the image forming unit includes a photosensitive member (fig.1, #120c-y), a light source that exposes the photosensitive member to form an electrostatic latent image on the photosensitive member (fig.1, #101), and a developing sleeve that develops the electrostatic latent image (fig.1, #121c-y), and wherein the main scanning direction is a direction in which light from the light source scans the photosensitive member (para.0003&0054).
Regarding claim 23, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus wherein both the first tone and the second tone are in high density range higher than a predetermined density (fig.9&10, D2 and D3 are higher than D1), wherein a density of the first tone is lower than a density of the second tone (fig.10, D2 is lower than D3), and wherein the feedback condition of the first tone is greater than the feedback condition of the second tone (fig.10, feedback condition is selected as 50% for D2 and 0% for D3).

Allowable Subject Matter
Claims 1 and 11-14 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11-14 are allowed for the reasons set forth in the Office Action mailed on 16 March 2022.
Prior art does not disclose or suggest the claimed “the first tone and the second tone are in a low density range lower than a predetermined density, wherein a density of the first tone is lower than a density of the second tone, and wherein the feedback condition of the first tone is less than the feedback condition of the second tone” in combination with the remaining claim elements as set forth in claim 22.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended claim language changed the scope and meaning of the claim language and thus opened the claims up to a new rejection based on already applied prior art.  Thus a new rejection was necessitated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
6/30/2022